Title: From Benjamin Franklin to John Paul Jones, 6 September 1778
From: Franklin, Benjamin
To: Jones, John Paul


Dear Captain
Passy, Sept. 6. 1778 5 AM.
I received your Favours of the 24th and 31st of August. I am told by Mr. C. that Mr. S. is sorry you did not go with M. D’Orvilliers. He had sent Orders for that Purpose, and your staying at L’Orient occasion’d your missing the Opportunity. Your Letter was sent to the Prince de Nassau. I am confident something will be done for you, tho’ I don’t yet know what. Dr. Bancroft has been indispos’d, and I have not lately seen him, but hear he is getting better, and suppose he has written. I go out of town early this Morning for a few Days, but the other Commissioners will answer your Letter. I am glad you have procur’d a Guard for the Prisoners. It is a good Piece of Service. They have concluded in England to send us an equal Number of ours, and we expect to morrow to send the Passport for their Cartel Ship, which is to bring them. If we are to deliver theirs at Calais, I should be for accepting thankfully the Offer you mention. We have no News from America but what comes thro’ England. Clinton’s Letter is in the London Gazette, and for Stile and Colouring is so like Keppel’s, that I cannot help thinking neither of them Originals, but both the Performance of some underSecretary, whose Business it is to cook the News for the Ministers. Upon the whole we learn, that the English Army was well worried in its March, and that their whole Fleet and Forces are now block’d up in New-York by Washington and Gates on the Land Side, and by Count D’Estaign by Sea, and that they will soon be in want of Provisions. I sympathise with you in what I know you must suffer from your present Inactivity, but have Patience. I am ever, with great Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
 
Addressed: A Monsieur / Monsieur le Capitaine Jones / dans le Service des Etats Unis / de l’Amerique Septentrionale / à Brest.
Endorsed: From His Excelly. Doctr. Franklin Passy Septr. 6th. 1778 Recd. Brest Septr. 8th. 1778 No. 4. & 5. Cartel
